Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U NITED S TATES S ECURITIES A ND E XCHANGE C OMMISSION FORM 8-K CURRENT REPORT Filed with the U. S. Securities and Exchange Commission Pursuant to the Registrant's Obligations under Section 13a-11 of the Securities Exchange Act of 1934 For the Period Ended: November 15, 2007 (Date of Earliest Transaction Associated with Events Disclosed in this Report: November 14, 2007) Filing Date of this Report: November 20, 2007 D ISTRIBUTION M ANAGEMENT S
